PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.                         No. 11-4348
DAVID MICHAEL WORLEY,
             Defendant-Appellant.
                                      
        Appeal from the United States District Court
     for the Western District of Virginia, at Abingdon.
              James P. Jones, District Judge.
                 (1:10-cr-00036-jpj-pms-1)

                  Argued: May 15, 2012

                  Decided: July 13, 2012

Before GREGORY, DUNCAN, and DIAZ, Circuit Judges.



Affirmed in part, reversed in part, vacated and remanded in
part by published opinion. Judge Gregory wrote the opinion,
in which Judge Duncan and Judge Diaz joined.


                        COUNSEL

ARGUED: Brian Jackson Beck, OFFICE OF THE FED-
ERAL PUBLIC DEFENDER, Abingdon, Virginia, for Appel-
lant. Jean Barrett Hudson, OFFICE OF THE UNITED
STATES ATTORNEY, Charlottesville, Virginia, for Appel-
2                 UNITED STATES v. WORLEY
lee. ON BRIEF: Larry W. Shelton, Federal Public Defender,
Roanoke, Virginia, for Appellant. Timothy J. Heaphy, United
States Attorney, Ashley Brooke Neese, OFFICE OF THE
UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


                         OPINION

GREGORY, Circuit Judge:

   Appellant David Michael Worley timely appeals his 100-
month sentence and special conditions imposed on supervised
release, arguing that the sentence was procedurally and sub-
stantively unreasonable and that the district court abused its
discretion by failing to explain its imposition of the condi-
tions. For the following reasons, we affirm the 100-month
sentence, reverse the district court’s imposition of special
conditions one, six, and fourteen, and vacate and remand the
case for further proceedings on all remaining special condi-
tions.

                              I.

   In October 2010, Worley was indicted on federal metham-
phetamine charges. Specifically, he was charged with conspir-
acy to manufacture, possess, and distribute an unspecified
quantity of methamphetamine with co-defendant, Wesley
Adam Reedy, in violation of 21 U.S.C. §§ 841 & 846; posses-
sion and distribution of an unspecified quantity of metham-
phetamine on May 11, 2010, and May 14, 2010, in violation
of 21 U.S.C. § 841; managing and controlling a place and
knowingly and intentionally making available for use the
place for the purpose of unlawfully manufacturing metham-
phetamine in violation of 21 U.S.C. § 856(a)(2); and creating
a substantial risk to human life during the manufacturing of
methamphetamine in violation of 21 U.S.C. § 858. On
                   UNITED STATES v. WORLEY                     3
December 16, 2010, Worley pled guilty to four of the charges
without the benefit of a plea agreement.

   Prior to sentencing, Worley submitted a sentencing memo-
randum that incorporated a court-ordered psychological report
that addressed his depression, post-traumatic stress disorder,
and drug addiction. The report also documented Worley’s
experience with physical and sexual abuse during his youth
and his prior convictions. These convictions were a 1996 mis-
demeanor larceny; a 1996 misdemeanor possession of stolen
property; a 1997 breaking and entering; a 1997 grand larceny;
and two 2000 state convictions for carnal knowledge of a
child. The sentencing memorandum highlighted attributes that
spoke to Worley’s character. It noted the small scale nature of
the drug conduct; Worley’s ability to hold a steel worker’s
position for two years before his arrest; his voluntary drug
treatment prior to his arrest; and his responsibilities as a par-
ent to his three young children; and his relationship with his
family and girlfriend.

   Attached to the memorandum were several letters from
family members describing Worley as a good boyfriend, son,
and uncle. As a result of his mental health, his familial
responsibilities, and other factors, Worley requested leniency
and a sentence below the 100-month guideline range. Worley
also objected to the presentence report’s calculation of the
drug quantity and requested that the psychological report be
included in the presentence report.

   Worley and Reedy were sentenced together on March 28,
2011. The district court granted Worley’s objection to the
drug quantity amount. This resulted in a drug quantity amount
of 24 grams, a reduced offense level of 27, and a reduced
guideline range of 100 to 125 months. The district court also
granted Worley’s request to have the psychological report
included in the presentence report. However, the district court
denied Worley’s request for a variance in his sentence. Wor-
ley received a term of 100 months, while Reedy, who had
4                  UNITED STATES v. WORLEY
pled guilty with the benefit of a plea agreement, received 57
months.

   The district court also imposed fifteen special conditions
for Worley’s three-year term of supervised release as recom-
mended in the presentence report. These conditions were set
forth in a standing order in the Western District of Virginia
for federal sex-offense convictions. The conditions were
restrictive and included prohibiting Worley from forming a
romantic interest in or sexual relationship with a person who
had physical custody of any child under the age of eighteen
and prohibiting Worley from residing in or visiting any resi-
dence where minor children also reside without the approval
of the probation officer. At the time of sentencing, Worley did
not explicitly object to the imposition of these special condi-
tions.

                              II.

   A sentencing court may impose any condition that is rea-
sonably related to the relevant statutory sentencing factors,
which include considering "the nature and circumstances of
the offense and the history and characteristics of the defen-
dant," 18 U.S.C. § 3553(a)(1); providing "adequate deter-
rence," id. § 3553(a)(2)(B); "protect[ing] the public from
further crimes," id. § 3553(a)(2)(C); and providing the defen-
dant with training, medical care, or treatment, id.
§ 3553(a)(2)(D). The condition must also be consistent with
the Sentencing Commission policy statements. 18 U.S.C.
§ 3583(d)(3). A particular restriction does not require an
"offense-specific nexus," United States v. Perazza–Mercado,
553 F.3d 65, 70 (1st Cir. 2009), but the sentencing court must
adequately explain its decision and its reasons for imposing it,
United States v. Armel, 585 F.3d 182, 186 (4th Cir. 2009).

  "District courts have broad latitude to impose conditions on
supervised release," and as such, we typically "review such
conditions only for abuse of discretion." id. (internal quota-
                    UNITED STATES v. WORLEY                     5
tion marks omitted). Here, the Government contends that a
plain-error standard of review applies because Worley did not
explicitly object to the district court’s imposition of the spe-
cial conditions. Worley contends that plain-error review does
not apply to a district court’s failure to explain why it
imposed a particular condition because "the failure to set forth
the basis for such conditions necessitates the vacating and
remand of the matter to permit appellate review." Appellant
Reply Br. at 2. We need not determine whether to review the
district court’s decision for plain error or abuse of discretion
because in this case the district court’s imposition of the spe-
cial conditions warrants reversal even under the more deferen-
tial standard. See United States v. Davis, 452 F.3d 991, 995-
96 (8th Cir. 2006) (finding plain error when the district court
imposed a condition that prohibited the defendant from seeing
his child when there was no indication that the defendant
would be a threat to that child).

   Worley challenges the district court’s decision to impose
federal tier II sex offender conditions. The district court deter-
mined that "[b]ecause of the defendant’s prior record as a sex
offender, that is, classified as a tier II sex offense, he must
comply with the standard conditions of supervision adopted
by order of this court pertaining to a tier two sex offender as
set forth in Part D of the pre-sentence report." J.A. 48-49.

   The standing order, entitled "Adoption of Additional Stan-
dard Conditions of Probation and Supervised Release in
Criminal Cases Involving Sex Offenses," sets forth the three
tiers of sex offenders that are provided in 42 U.S.C. § 16911.
J.A. 55. Each tier has its own set of special conditions with
the higher tiers containing the special conditions from the
lower tiers. Because the district court determined that Worley
was a tier II offender, Worley received both tier I and tier II
conditions.

   It is clear from the standing order’s language that it applies
to defendants sentenced in the district court for federal sex
6                  UNITED STATES v. WORLEY
offenses. Here, Worley’s drug-related offense is not a sex
offense. Nonetheless, the district court applied this standing
order to Worley because he was convicted twelve years ago
in state court for sex crimes he committed when he was
twenty-one years old. Worley contends that this reason does
not adequately explain how these conditions are "reasonably
related" to the § 3553 factors, "involve no greater deprivation
of liberty than is reasonably necessary," and are "consistent
with any pertinent policy statements issued by the Sentencing
Commission." 18 U.S.C. § 3583(d).

                               A.

   In particular, Worley is troubled by special conditions one,
six, and fourteen, that respectively prohibit him from having
any unsupervised contact with any child, residing in or visit-
ing any residence where minor children live without prior per-
mission from his probation officer, and forming any romantic
interest or sexual relationship with a person who has physical
custody of any child under the age of eighteen.

   We conclude that the district court plainly erred in impos-
ing such restrictive conditions—specifically as they affect
Worley’s relationship with his family—in the absence of any
explanation. See Armel, 585 F.3d at 186 (noting that appellate
courts "will carefully scrutinize unusual and severe condi-
tions"). As the Eighth Circuit explained in Davis, conditions
that interfere with a defendant’s constitutional liberties, such
as raising his child or associating with a loved one, must be
adequately explained or else their imposition undermines the
fairness and integrity of our judicial proceedings. 452 F.3d at
995. We agree with the Eighth Circuit that if the evidence
fails to show that the defendant poses a danger to his own
child or loved one, a condition that limits access to those indi-
viduals is not reasonably necessary to protect those individu-
als or further the defendant’s rehabilitation.
                       UNITED STATES v. WORLEY                              7
   Here, the district court based its determination on Worley’s
decade old state convictions for carnal knowledge of a child.
However, these convictions are not indicative of whether he
currently poses a threat to his family and loved ones. As the
presentence report notes, Worley was not prohibited from see-
ing his young children while on state supervision for his sex-
offense convictions, nor was he barred years later from living
with his girlfriend and their toddler. There is nothing within
the report or the record that suggests Worley is a danger to his
children or girlfriend. See Davis, 452 F.3d at 995-96; United
States v. Voelker, 489 F.3d 139, 155 (3d Cir. 2007) ("[A]
court should proceed cautiously in imposing any condition
that could impact [the defendant’s] parental rights absent suf-
ficiently reliable supporting evidence."). Indeed, the record
supports the opposite conclusion. See Sheena Ratliff Letter
J.A. 25 ("[Worley] is a good person, a loving father, son,
brother, and uncle . . . [W]e love him and need him."); Paul
Worley Letter J.A. 27 (" . . . [Worley] needs to be with his
new family. His daughter needs to be with her father."); Krys-
ten Stallard Letter J.A. 28 ("[M]y uncle is a very hard work-
ing, loving father and needs to be with his daughter and his
fiance."). Because the record is bereft of any evidence that
suggests Worley is a threat to his children or girlfriend, we
exercise our discretion to correct the error, and reverse the
district court’s imposition of special conditions one, six, and
fourteen.1
   1
     We note that the Davis court chose a different remedy than the one we
give here. It decided to remand to the district court with instructions to
amend a condition, similar to condition one in this case, so that its restric-
tions would apply to other children but not the defendant’s own child. 452
F.3d at 996. This remedy took into consideration a dispositive fact not
present here: the defendant’s federal conviction was for receipt of child
pornography, which understandably raised concerns that the defendant
may pose a current threat to minors. Conversely, Worley’s federal convic-
tion was not a sex offense and did not involve minors and the conditions
were imposed solely due to Worley’s decade-old state convictions, which
we have determined that based on these facts provide insufficient bases to
support the district court’s imposition of the conditions. Given the severity
of these restrictions in hindering Worley’s familial relations weighed
against the lack of evidence that Worley currently poses a threat to chil-
dren, the district court erred in imposing the conditions and this error
requires a complete reversal with no remand.
8                  UNITED STATES v. WORLEY
                              B.

   The remaining conditions do not infringe upon Worley’s
relationship with his children and girlfriend yet they do
impose restrictions that go well beyond Worley’s state sex
offender registration requirements. In imposing these condi-
tions, the district court again relied solely on Worley’s prior
sex offense convictions. On these facts, however a twelve-
year-old conviction, standing alone, is insufficient to support
the conclusion that Worley’s current behavior and character
require these restrictions. See United States v. Rogers, No. 10-
5099, 2012 WL 698890, *3 (4th Cir. Mar. 6, 2012) (reversing
imposition of a condition for sex offender treatment based on
the defendant’s twenty-year-old sex offense conviction
because "there was no evidence before the district court that
such an act of violence has characterized [defendant’s] behav-
ior" since then). We do recognize however that because many
of the conditions are reasonably related to furthering a defen-
dant’s rehabilitation and protecting the public, as opposed to
restricting a defendant’s access to his family, there may be
evidence within the record demonstrating that such conditions
are warranted to advance these broader goals of supervised
release. Accordingly, we vacate these remaining conditions
and remand to the district court for further proceedings con-
sistent with this opinion.

                              III.

   Worley challenges his 100-month sentence as procedurally
and substantively unreasonable and argues that the district
court did not take into consideration his rehabilitation. He
asserts that the district court ignored the fact that he had not
committed any crimes or violated probation during the three
years prior to his arrest for the instant offense, that he had a
supportive family and had maintained a job, that he voluntar-
ily sought treatment for methamphetamine addiction prior to
his arrest, and that he admitted his criminal conduct to the
police.
                   UNITED STATES v. WORLEY                    9
   We first review the sentence to ensure that no substantial
procedural error occurred. United States v. Evans, 526 F.3d
155, 161 (4th Cir. 2008) (quoting Gall v. United States, 552
U.S. 38, 51 (2007)). We then review the sentence to see if it
is substantively reasonable in light of the totality of the cir-
cumstances. Id. at 161. Overall, we review the sentence under
an abuse-of-discretion standard. United States v. Carter, 564
F.3d 325, 328 (4th Cir. 2009).

   After a review of the sentencing proceeding, we find that
Worley’s sentence is procedurally and substantively reason-
able. In sentencing Worley, the district court asserted that it
had considered the advisory sentencing guidelines range and
carefully considered the § 3553(a) factors. It took into consid-
eration the fact that Worley had not manufactured a substan-
tial amount of drugs and that he had less control over the
manufacturing because it occurred at Reedy’s residence. The
court also looked at the fact that Worley’s family said he was
a good parent and that Worley had suffered from mental
health problems. The court reviewed the psychological evalu-
ation contained in the record. Taking these factors into con-
sideration, the court found that a sentence within the guideline
range reflected the statutory factors and was appropriate. It
then asserted:

    The manufacture of methamphetamine is a very seri-
    ous offense. It has brought great hardship and sorrow
    to many members of the community. Not only is it
    dangerous in terms of its effect on people, but it is
    dangerous in the process of manufacturing. And a
    sentence within the guideline range does reflect this
    seriousness. It promotes respect for the law and pro-
    vides just punishment . . . And while I have consid-
    ered the arguments made on the defendant’s behalf,
    I believe a sentence within the guideline range is
    appropriate, although I find that a sentence at the low
    end of the guideline range accurately reflects the
10                 UNITED STATES v. WORLEY
     statutory factors based on the arguments of the par-
     ties.

J.A. 46-47.

    Worley argues that the district court’s explanation to sup-
port the sentence is contrary to Pepper v. United States, 131
S. Ct. 1229, 1241-42 (2011). In Pepper, the Supreme Court
held that in the context of a resentencing, a categorical bar on
a district court’s consideration of the defendant’s rehabilita-
tion after the first sentencing violated 18 U.S.C. § 3661,
which provides that "[n]o limitation shall be placed on the
information" a sentencing court can consider. Id. at 1241. In
striking down the bar, the Supreme Court noted that post-
sentencing rehabilitation evidence may be highly relevant to
a § 3553 determination and may support a downward variance
in sentencing. Id. at 1242. Pepper is factually distinguishable
from this case. However, even if the decision were on point,
we would not find the district court’s explanation to the con-
trary. In explaining Worley’s sentence, the district court
asserted that it had carefully reviewed the arguments before
it. It further listed some of the reasons for why it sentenced
Worley at the low end of the guidelines range; one of these
reasons—that Worley appeared to be a good parent –- at the
very least recognizes one aspect of Worley’s rehabilitation
argument: that he has a supportive family. While the district
court did not explicitly address the other rehabilitative reasons
offered, we have never required a sentencing court to discuss
each § 3553(a) factor in a "checklist fashion." United States
v. Moreland, 437 F.3d 424, 432 (4th Cir. 2006), cert. denied,
547 U.S. 1142 (2006) (abrogated in part on other grounds)
(quoting United States v. Dean, 414 F.3d 725, 729 (7th Cir.
2005)). See also Rita v. United States, 551 U.S. 338, 356
(2007) ("The sentencing judge should set forth enough to sat-
isfy the appellate court that he has considered the parties’
arguments and has a reasoned basis for exercising his own
legal decisionmaking authority.").
                       UNITED STATES v. WORLEY                           11
   Worley further argues that the bulk of the district court’s
justification for the sentence was a "generic description of the
evils of methamphetamine use and manufacturing." Appellant
Op. Br. at 21. We reject this argument because the district
court provided an explanation that was tailored to Worley’s
crime and described the essential reasons for why metham-
phetamine is dangerous and why its production warrants a
sentence within the guidelines. It then took into consideration
the record before it, including the mitigating factors, and sen-
tenced Worley to the low end of the guidelines range. See
United States v. Abu Ali, 528 F.3d 210, 261 (4th Cir. 2008)
("[A] sentence located within a correctly calculated guidelines
range is presumptively reasonable."). Because this sentence is
without procedural error and is substantively reasonable, we
find that the district court did not abuse its discretion in sen-
tencing Worley to 100 months’ imprisonment.

                                    IV.

   For the foregoing reasons, we affirm the 100-month sen-
tence, reverse the district court’s imposition of special condi-
tions one, six, and fourteen, and vacate and remand the case
for further proceedings on the remaining special conditions.2

                  AFFIRMED IN PART, REVERSED IN PART,
                      VACATED AND REMANDED IN PART




  2
    Worley does not object to condition eleven set forth in the standing
order because it imposes the same registration requirements as Virginia’s
sex offender registration statute. Thus we affirm the district court’s impo-
sition of this condition.